DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1-12 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 17 February 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In particular, the claim on line 5 reads on “the identified arm of other body part” which is the first time where the limitation appears and is not referenced before such “identified arm of other body part” appears in the claim. However, it appears the limitation could be related to the limitation on line 3-4 where there is “an identified arm or other body part” which would be the first time which the limitation appears in the claim set and would be consistent with this limitation. In this way, the limitation on line 5 appears to be a typographical error as it would further describe the imaging of the or other body part”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 13,20,21 rejected under 35 U.S.C. 102(a)(1) as being taught by Bostick; James E. et al. (US 9344615 B1)
Regarding claim 13, Bostick teaches, 
A method for use with a first mobile device (3:36-45 and Fig. 1-110, “camera 110”) comprising a first camera (3:36-60, “camera 110 is a computing device that can be a standalone mobile electronic device, a camera, a smart phone”) and a second mobile device, (3:36-45 and 61-67, “mobile device 120” that is a “standalone mobile electronic device, an electronic watch, a smart watch, a mobile telephone, a smart phone”) the method for determining spatial information for one or more items of interest (6:36-59, Fig. 1-120,125, and 130, “visual recognition program 215 can determine the location of mobile device 125” which is in the “mobile device 120” worn by “subject 130” as depicted in Fig. 1) within a graphical representation of a region (6:1-35, 4:1-22, Fig. 1-130,140, and 150, “within an image” is “subject 130” within “field of view 115” as depicted in Fig. 1) generated based on one or more images of the region captured (5:33-67 and Fig. 2-215, “recognition program 215” causes “camera 110 to store one or more images”) using the first camera of the first mobile device, (3:36-60, “camera 110 is a computing device that can be a standalone mobile electronic device, a camera, a smart phone”) the method comprising: 
capturing one or more images of the region (5:33-67 and Fig. 2-215, “recognition program 215” causes “camera 110 to store one or more images”) using the first camera of the first mobile device; (3:36-60, “camera 110 is a computing device that can be a standalone mobile electronic device, a camera, a smart phone”)
generating or otherwise obtaining the graphical representation of the region (5:33-67, “visual recognition program 215 divides an image into a plurality of regions” which is used to “determine a score for each region” of “how well the region matches the visual key”) based on the one or more images of the region captured (5:33-67 and 3:36-60, “a plurality of regions” of an image) using the first camera of the first mobile device; (3:36-60 and 5:-33-67, “camera 110 is a computing device that can be a standalone mobile electronic device, a camera, a smart phone” where camera 110 is used to “capture images”)
for each item of interest, (4:1-22, “subject 130” with the visual key) of the one or more items of interest, (4:1-22, and Fig. 1-130, “subject 130” imaged in the field of view (FOV) wearing the “mobile device 120” that has a “screen 125 displays a visual key” as depicted In Fig. 1) using the first camera of the first mobile device to capture one or more further images (5:33-67, “visual recognition program 215 causes camera 110 to capture images at increasing magnification”) of the region while the second mobile device is placed in close proximity to the item of interest, (5:33-67 and 4:30, “images at increasing magnifications if visual recognition program 215 identifies a region of an image that may include the visual key” where the “mobile device 120 includes visual key data 225”) and thus, the second mobile device appears in the one or more further images; (5:33-67, 4:30, and Fig. 1, “visual recognition program 215 finds the visual key described by visual key data 225” where the “Mobile device 120 includes visual key data 225” as depicted in Fig. 1) and 
for each item of interest, (4:1-22, “subject 130” with the visual key) of the one or more items of interest, (4:1-22, and Fig. 1-130, “subject 130” imaged in the field of view (FOV) wearing the “mobile device 120” that has a “screen 125 displays a visual key” as depicted In Fig. 1) determining spatial information for the item of interest (6:36-59, Fig. 1-110,120,130 and Fig. 3-308, at operation 308, “associate mobile device 120 with subject 130 by determining the location of mobile device 120 relative to camera 110 and tracking the image of the person who occupies that location, i.e. subject 130” which the “mobile device 120” is worn by “subject 130” as depicted in Fig. 1) based on the one or more further images of the region within which the second mobile device appears. (5:33-67,4:30, Fig. 3-306 and 308, operation 306 which “capture images at increasing magnifications” in a region that includes the “visual key described by visual key data 225” which were used to determine location of visual key included with “mobile device 120” that then proceeds to operation 308 based on “If visual recognition program 215 finds the visual key described by visual key data 225” as depicted in fig. 3)

Regarding claim 20, Bostick teaches the limitation of claim 13,
	Bostick teaches additionally,
determining spatial information, (6:36-59, Fig. 1-110,120,130 and Fig. 3-308, at operation 308, “associate mobile device 120 with subject 130 by determining the location of mobile device 120 relative to camera 110 and tracking the image of the person who occupies that location, i.e. subject 130” which the “mobile device 120” is worn by “subject 130” as depicted in Fig. 1) for a said item of interest (4:1-22, “subject 130” with the visual key) based on the one or more further images of the region within which the second mobile device appears, (5:33-67,4:30, Fig. 3-306 and 308, operation 306 which “capture images at increasing magnifications” in a region that includes the “visual key described by visual key data 225” which were used to determine location of visual key included with “mobile device 120” that then proceeds to operation 308 based on “If visual recognition program 215 finds the visual key described by visual key data 225” as depicted in fig. 3) comprises identifying an arm or other body part of a person (7:24-51, “visual recognition program 215 searches an image” for gestures made by “the person whom visual recognition program 215 associates with the visual key” based on modeled “fingers, hands, arms, legs, face, or any other part of subject 130”) holding the second mobile device, (6:1-35 and 4:1-22 “visual key overlaps” with the person in the image” which is a “subject 130 wears mobile device 120 on a wrist as a smart watch” that displays a visual key) and intersecting a ray from a center of the first camera of the first mobile device (3:36-45 and 4:1-22, “camera 110 has field of view (FOV)” where “mobile device 120” on the wrist of subject 130 “is shown within the field of view 115” of camera 110) to the identified arm of other body part of the person (4:1-22, “subject 130 wears mobile device 120 on a wrist as a smart watch” where “subject 130” is within “field of view 115” of camera 110) located near said item of interest (6:1-35, “visual key that overlaps with the person exceeds a threshold percentage, visual recognition program 215 determines that the person physically possesses the visual key.”) within the graphical representation of the region. (5:33-67 and 6:1-35, “region of an image” that includes the “visual key” which then can be used to associate “visual key with the person who physically possesses the visual key”) 

Regarding claim 21, it is the processor readable storage device claim of method claim 13.
	Bostick teaches additionally, 
One or more processor readable storage devices having instructions encoded thereon (8:65-67, “Program instructions and data used to practice embodiments of the present invention may be stored in persistent storage 408 for execution”) which when executed cause one or more processors to perform a method (8:65-67 and 9:1-9, “Program instructions and data used to practice embodiments of the present invention may be stored in persistent storage 408 for execution by one or more of the respective processors 404”)
Refer to the rejection of claim 13 to teach the rejection of claim 21. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 14-16,19 rejected under 35 U.S.C. 103 as being unpatentable over Bostick; James E. et al. (US 9344615 B1) in view of Rose; Gregory Gordon et al. (US 20150103146 A1)
Regarding claim 14, Bostick teaches the limitation of claim 13,
	Bostick teaches additionally, 
displaying an indicator (4:30, “visual key data 225” included in the mobile device 120) on the display (4:1-30 and Fig. 1, “Screen 125”) of the second mobile device, (4:1-30, screen 125 of “mobile device 120”) such that the indicator will be shown (4:1-30, “screen 125 displays a visual key”) in the one or more images of the region captured (4:1-30, “Screen 125 of mobile device 120 is shown within field of view 115 and oriented toward camera 110 such that camera 110 can see screen 125”) using the first camera of the first mobile device. (4:1-30, “If screen 125 displays a visual key, camera 110 can identify the visual key”)
	But does not explicitly teach, 
second mobile device includes a front side on which is located a display and a front side camera, and a back side on -7-Attorney Docket No.: MAPS-01002US1 maps/1002us1 /1002us1-restrictionresp-001which is located a back side camera,
	However, Rose teaches additionally, 
second mobile device (¶100, Fig. 7A and 7B, “mobile device 105-f”) includes a front side (¶100 and Fig. 7A, “a front face of the mobile device 105-f”) on which is located a display (¶100 Fig. 7A-710, front face includes “a touch-sensitive display 710”) and a front side camera, (¶100 Fig. 7A-205-f, front face includes “a front facing camera 205-f”) and a back side on -7-Attorney Docket No.: MAPS-01002US1 maps/1002us1 /1002us1-restrictionresp-001which is located (¶100 and Fig. 7B-205-g, “a rear face of the mobile device 105-f may include a rear facing camera 205-g”)
It would have been obvious to one with ordinary skill in the art at the time of filing the claimed invention to combine the visual recognition system of Bostick with a mobile device of Rose which the mobile device can have a display and camera on one side and a camera on another side. This provides the ability to capture more than one images at a time for use in creating more complex images. 

Regarding claim 15, Bostick with Rose teaches the limitation of claim 14,
	Bostick teaches additionally, 
determining spatial information, (6:36-59, Fig. 1-110,120,130 and Fig. 3-308, at operation 308, “associate mobile device 120 with subject 130 by determining the location of mobile device 120 relative to camera 110 and tracking the image of the person who occupies that location, i.e. subject 130” which the “mobile device 120” is worn by “subject 130” as depicted in Fig. 1) for a said item of interest (6:1-35, “subject 130” with the visual key) based on the one or more further images of the region within which the second mobile device appears, (5:33-67,4:30, Fig. 3-306 and 308, operation 306 which “capture images at increasing magnifications” in a region that includes the “visual key described by visual key data 225” which were used to determine location of visual key included with “mobile device 120” that then proceeds to operation 308 based on “If visual recognition program 215 finds the visual key described by visual key data 225” as depicted in fig. 3) comprises intersecting a ray (4:1-30, “Screen 125 of mobile device 120 is shown within field of view 115 and oriented toward camera 110”) from a center of the first camera of the first mobile device (4:1-22 and 3:36-45, “camera 110” that has a “field of view (FOV) 115”) to the second mobile device (4:1-22, “mobile device 120 is shown within field of view 115 and oriented toward camera 110”) that appears near said item of interest (4:1-22, “subject 130 wears mobile device 120 on a wrist” within a field of view 115 of camera 110 as depicted in Fig. 1) within the graphical representation of the region. (6:1-35, 4:1-22, and Fig. 1, “determines if visual key overlaps with any of the people within the image” where screen 125 is displaying visual key “within field of view 115 and oriented toward camera 110 such that camera 110 can see screen 125”) 

Regarding claim 16, Bostick teaches the limitation of claim 15,
	Bostick teaches additionally, 
item of interest (6:1-35, “subject 130” with the visual key) within the graphical representation of the region (6:1-35, 4:1-22, and Fig. 1, “determines if visual key overlaps with any of the people within the image” where screen 125 is displaying visual key “within field of view 115 and oriented toward camera 110 such that camera 110 can see screen 125”) is identified based on the indicator on the display (4:1-22 and 5:13-29, “screen 125 displays a visual key” where the visual key is “visual key data 225” that  describes a “quick response code (QR code), a universal product code (UPC barcode), or any other machine-readable representation of data including a pattern of geometric shapes”) of the second mobile device (4:1-22, “screen 125 of mobile device 120”) included in the one or more images of the region captured using the first camera of the first mobile device. (4:1-22 and 5:33-67, “Screen 125 of mobile device 120 is shown within field of view 115 and oriented toward camera 110 such that camera 110 can see screen 125” where camera 110 “captures images” with a “region of an image that may include the visual key”) 

Regarding claim 19, Bostick with Rose teaches the limitation of claim 14,
	Bostick teaches additionally, 
the second mobile device (3:61-67, “mobile device 120 “) comprises one of a smartphone or a tablet type of mobile computing device. (3:61-67, mobile device 120 is a computing device that can be “a smart phone” or “a tablet computer”)

Claim 17 rejected under 35 U.S.C. 103 as being unpatentable over Bostick; James E. et al. (US 9344615 B1) in view of Rose; Gregory Gordon et al. (US 20150103146 A1) in view of Oleson; Alannah et al. (US 20190253614 A1) in view of KI; Myung Seok et al. (US 20130250045 A1)
Regarding claim 17, Bostick with Rose teaches the limitation of claim 14,
	But does not explicitly teach,
	Rose teaches, 
Capturing a further image (¶50 and 101, “capture a first image”) using the front side camera (¶50, 101, and Fig. 7A-205-f, “first non-stereo camera” from camera 205-f) of the second mobile device, (¶101 and Fig. 7A-205-f, first images may be respectively captured using the “front facing camera 205-f” as depicted in Fig. 7A)  
Further image, (¶101, “first image”) captured using the front side camera (¶101, and Fig. 7A-205-f, “first non-stereo camera” from camera 205-f) of the second mobile device (¶101 and Fig. 7A-205-f, first images may be respectively captured using the “front facing camera 205-f” as depicted in Fig. 7A)  
	But does not explicitly teach, 

using the further image to increase at least one of reliability or accuracy of the spatial information determined for the item of interest.
	However, Oleson teaches additionally, 
capturing a further image that includes the first mobile device, using the second mobile device; (¶78, “the smart photography system 110 can operate in a two-person mode where a first user operates a computing device and aims a camera of the computing device at a second user.”) 
It would have been obvious to one with ordinary skill in the art at the time of filing the claimed invention to combine the visual recognition system of Bostick with a mobile device of Rose with the smart photography of Oleson which can image a user of a second target using a second camera. this can provide camera feed comparison to improve accuracy. 
	But does not explicitly teach, 
using the further image to increase at least one of reliability or accuracy of the spatial information determined for the item of interest.
	However, Ki teaches additionally, 
Using the further image to increase at least one of reliability or accuracy of the spatial information determined for the item of interest (¶60, “verify a 3D position relationship between the plurality of cameras through a processing operation, such as calibration and the like, may recognize an object and an area in each of the images through image processing”)
It would have been obvious to one with ordinary skill in the art at the time of filing the claimed invention to combine the visual recognition system of Bostick with a mobile device of Rose with . 

Claim 18 rejected under 35 U.S.C. 103 as being unpatentable over Bostick; James E. et al. (US 9344615 B1)in view of in view of Rose; Gregory Gordon et al. (US 20150103146 A1) in view of Rondinelli; Michael (US 20160286119 A1)
Regarding claim 18, Bostick with Rose teaches the limitation of claim 14,
	But does not explicitly teach the additional limitation of claim 18,
	However, Rondinelli teaches additionally, 
first camera of the first mobile device (¶25 and Fig. 1, “camera system 101 mounted to a mobile computing device 103”) comprises a 360-degree camera. (¶25 and fig. 1, “panoramic camera system 101 is capable of capturing a 360 degree field of view around a principal axis”) 
It would have been obvious to one with ordinary skill in the art at the time of filing the claimed invention to combine the visual recognition system of Bostick with a mobile device of Rose with the panoramic camera system of Rondinelli which can capture in a 360 degree field of view. Using the system of Rondinelli gives a mobile device a camera system of capturing a 360 degree field of view on the mobile device itself without need to connect to the web or server to create a panoramic image. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY S LEE whose telephone number is (571)270-7322.  The examiner can normally be reached on Monday thru Friday 10AM-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph G. Ustaris can be reached on (571) 272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483                                                                                                                                                                                                        

/JIMMY S LEE/Examiner, Art Unit 2483